Case 18-03217-bjh Doc 42 Filed 05/31/19   Entered 05/31/19 21:24:54   Page 1 of 6
Case 18-03217-bjh Doc 42 Filed 05/31/19   Entered 05/31/19 21:24:54   Page 2 of 6
Case 18-03217-bjh Doc 42 Filed 05/31/19   Entered 05/31/19 21:24:54   Page 3 of 6
Case 18-03217-bjh Doc 42 Filed 05/31/19   Entered 05/31/19 21:24:54   Page 4 of 6




                       EXHIBIT A
             Case 18-03217-bjh Doc 42 Filed 05/31/19                                Entered 05/31/19 21:24:54                      Page 5 of 6


Maschka, Jane E.

From:                       Rukavina, Davor <drukavina@munsch.com>
Sent:                       Wednesday, May 08, 2019 1:43 PM
To:                         Maschka, Jane E.; Young, Aynsley
Cc:                         Perry, Kristen L.; Harayda, Christopher (C.J.); Essley, Kyle J.
Subject:                    RE: Walnut Hill Physicians - REc_d 5-8-19 Capitol One Documents rec_d by DWQ_Subpoena.PDF


Excellent, thank you, although obviously very confusing on my end since their response to the two subpoenas could not
have been different.

In that I believe BSC already stipulated to the two transfers that were now confirmed by Capital One, and we now know
that the other “disputed transfers” did not go to BSC, obviously we can take those transfers off the table.

Thank you,

Davor Rukavina, Esq.

Munsch Hardt Kopf & Harr, P.C.
500 N. Akard Street, Suite 3800 / Dallas, Texas 75201-6659

Direct: +1.214.855.7587 / drukavina@munsch.com / munsch.com

Notice: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
disclosure or distribution is prohibited. Nothing contained in this message or in any attachment shall constitute a contract or electronic signature under the
Electronic Signatures in Global and National Commerce Act, any version of the Uniform Electronic Transactions Act or any other statute governing electronic
transactions.


From: Maschka, Jane E. [mailto:Jane.Maschka@faegrebd.com]
Sent: Wednesday, May 08, 2019 12:04 PM
To: Rukavina, Davor; Young, Aynsley
Cc: Perry, Kristen L.; Harayda, Christopher (C.J.); Essley, Kyle J.
Subject: FW: Walnut Hill Physicians - REc_d 5-8-19 Capitol One Documents rec_d by DWQ_Subpoena.PDF

Davor & Aynsley – BSC just received the attached from Capital One. I have not yet reviewed. - Jane

Jane E. Maschka
Partner
jane.maschka@FaegreBD.com Download vCard
D: +1 612 766 7559

Faegre Baker Daniels LLP
2200 Wells Fargo Center | 90 South Seventh Street | Minneapolis, MN 55402-3901, USA


From: Perry, Kristen L. <Kristen.Perry@dbr.com>
Sent: Wednesday, May 08, 2019 11:01 AM
To: Maschka, Jane E. <Jane.Maschka@faegrebd.com>; Harayda, Christopher (C.J.) <cj.harayda@FaegreBD.com>
Subject: Fwd: Walnut Hill Physicians - REc_d 5-8-19 Capitol One Documents rec_d by DWQ_Subpoena.PDF

Jane/Chris,

See below from my secretary and attached response from Capital One that we just received. Interesting timing
following the earlier email exchanges. I am sitting in a jury room so will not be able to review closely until later in the
day, but it looks like we received some substantive information.
                                                                                1
           Case 18-03217-bjh Doc 42 Filed 05/31/19              Entered 05/31/19 21:24:54        Page 6 of 6

Let me know what you need from me.

Kristen

Begin forwarded message:

          From: "Olson, Kelly M." <Kelly.Olson@dbr.com>
          To: "Perry, Kristen L." <Kristen.Perry@dbr.com>
          Subject: Walnut Hill Physicians - REc_d 5-8-19 Capitol One Documents rec_d by DWQ_Subpoena.PDF

          At long last – documents from Capitol One

**************************************
Drinker Biddle & Reath LLP is a Delaware limited liability partnership. The partner responsible for the firm’s Princeton
office is Dorothy Bolinsky, and the partner responsible for the firm’s Florham Park office is Andrew B. Joseph.
**************************************
This message contains information which may be confidential and privileged. Unless you are the intended addressee (or
authorized to receive for the intended addressee), you may not use, copy or disclose to anyone the message or any
information contained in the message. If you have received the message in error, please advise the sender at Drinker
Biddle & Reath LLP by reply e-mail and delete the message. Thank you very much.
**************************************




                                                            2
